TIMBERS, District Judge.
Petitioner, a prisoner in the Connecticut State Prison at Wethersfield, has filed his sixth petition in this Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2242, together with a motion for leave to proceed in forma pauperis and a motion for appointment of counsel.
Proceedings on previous petitions for writs of habeas corpus and related applications by petitioner, as well as proceedings involving petitioner in the Connecticut state courts, are summarized in this Court’s opinion denying his fifth petition for a writ of habeas corpus. United States ex rel. Saunders v. Richmond, 194 F.Supp. 670 (D.Conn.1961).
After this Court’s denial May 29, 1961 of petitioner’s fifth petition for a writ of habeas corpus, he filed a petition for a writ of habeas corpus in the Hartford Superior Court June 8, 1961 which was denied June 26, 1961. Petitioner filed a motion to appeal to the Supreme Court of Errors July 11, 1961. A motion to dismiss the appeal for lack of jurisdiction filed September 18, 1961 was granted by the Supreme Court of Errors October 3, 1961 for failure to comply with Conn. Gen.Stat. § 52-470 (1958):
“No appeal from the judgment rendered in a habeas corpus proceeding brought in order to obtain his release by or in behalf of one who has been convicted of crime shall be taken unless the judge before whom the case was tried or a justice of the supreme court of errors, within ten days after the case is decided, certifies that a question is involved in the decision which ought to be reviewed by the supreme court of errors.”
October 26, 1961 petitioner filed in the Hartford Superior Court a notice of intent to appeal to the Supreme Court of the United States and three motions:
(1) for a transcript in order to appeal to the Supreme Court of the United States;
(2) for assignment of counsel;
(3) for the statutory certificate required by Conn.Gen.Stat. § 52-470 (1958) “in order to appeal to the Supreme Court of the United States.”
The three motions were denied by Honorable Elmer W. Ryan of the Superior Court January 15, 1962. The Supreme Court of the United States denied petitioner’s petition for a writ of certiorari to the Supreme Court of Errors February 19, 1962. Saunders v. Richmond, 368 U.S. 1000, 82 S.Ct. 630, 7 L.Ed. 2d 539 (1962).
Petitioner’s failure to show that he obtained, or made timely application for, the statutory certificate required by Conn.Gen.Stat. § 52-470 (1958), requires denial of his petition by this Court for failure to exhaust state remedies as required by 28 U.S.C. § 2254. United States ex rel. Carrono v. Richmond, 279 F.2d 170, 172-173 (2 Cir. 1960). See United States ex rel. Saunders v. Richmond, 194 F.Supp. 670, 671-672 (D.Conn.1961).
Accordingly, petitioner’s sixth petition in this Court for a writ of habeas corpus is denied. His motions for leave to proceed in forma pauperis and for appointment of counsel likewise are denied.